Exhibit 10.1

BROWN & BROWN, INC.

 

PERFORMANCE STOCK AWARD AGREEMENT

(Key Corporate Leaders / Profit Center Leaders / Other Leaders)

 

This Performance Stock Award Agreement (this “Agreement”) is entered into as of
______________, 20__ (the “Date of Grant”), between Brown & Brown, Inc., a
Florida corporation (together with its subsidiaries, the “Company”) and
_________ (the “Grantee”), pursuant to the terms and conditions of the Brown &
Brown, Inc. 2019 Stock Incentive Plan, as amended (the “Plan”). Any term
capitalized but not defined in this Agreement will have the meaning set forth in
the Plan.

 

The Plan provides to the Compensation Committee of the Board of Directors of the
Company (the "Committee") the discretion and authority to grant Awards of shares
of the common stock of the Company, par value $.10 per share (the “Common
Stock”), contingent on transferability restrictions, vesting conditions, and
additional terms and conditions provided by the Committee. The Plan identifies
such an Award as a Restricted Stock Award. In addition, the Plan provides to the
Committee the discretion and authority to specify performance-based conditions
for the awarding of shares under a Restricted Stock Award, and identifies a
Restricted Stock Award with such performance-based conditions as a
Performance-Based Award. Pursuant to the terms of the Plan, the Committee
desires to grant a Performance-Based Restricted Stock Award to the Grantee
effective as of the Date of Grant. The Grantee desires to accept the
Performance-Based Restricted Stock Award and agrees to be bound by the terms and
conditions of the Plan and this Performance Stock Award Agreement. Accordingly,
the Company and the Grantee hereby agree to the restrictions, terms, and
conditions set forth below.

 

1.Grant of Performance Shares. The Company grants to the Grantee _____________
(________) shares of Common Stock (the “Performance Shares”). For purposes of
this Agreement, the Performance Shares are divided into two (2) portions (each,
a "Tranche"). Fifty percent (50%) of the Performance Shares will be “Tranche 1
Performance Shares” and fifty percent (50%) of the Performance Shares will be
“Tranche 2 Performance Shares.”

 

2.Performance Conditions for Awarding of Performance Shares. Except as otherwise
provided in Section 4 of this Agreement in the event of a Change in Control or
the termination of the Grantee's employment with the Company as a result of
death or Disability, the percentages, if any, of the Tranche 1 Performance
Shares and the Tranche 2 Performance Shares that will be treated as awarded (the
"Awarded Performance Shares"), and therefore eligible to become vested and
nonforfeitable in accordance with Section 3 of this Agreement, will be based on
the level of achievement of the applicable performance goals set forth below
during the three-year (3-year) period beginning on January 1, 20__, and ending
on December 31, 20__ (the “Performance Period”), subject to the terms and
conditions of this Section 2.

 

 

--------------------------------------------------------------------------------

 

(a)Tranche 1 Performance Shares - Organic Revenue Growth Rate Condition. The
extent to which, if any, the Tranche 1 Performance Shares become Awarded
Performance Shares will be based upon the Company's Average Organic Revenue
Growth Rate (as defined below) during the Performance Period (the "Organic
Revenue Growth Rate Condition"). The percentage, if any, of the Tranche 1
Performance Shares that become Awarded Performance Shares will be determined in
accordance with the following schedule:

   

Performance Level

Average Organic Revenue Growth Rate

Awarded Percentage of

Tranche 1 Performance Shares

Maximum

Equal to or greater than __%

___%

High Target

__%

___%

Target

__%

___%

Low Target

__%

___%

Threshold

__%

___%

No Payout

Less than __%

   0%

 

If the actual performance level of the Company's Average Organic Revenue Growth
Rate falls in between any of the Performance Levels listed in the schedule
above, the percentage of the Tranche 1 Performance Shares that become Awarded
Performance Shares will be determined based on straight-line interpolation. The
Company's "Average Organic Revenue Growth Rate" for the Performance Period will
be determined by calculating the simple average of the Company’s Annual Organic
Revenue Growth Rate (as defined below) over the Performance Period. The
Company’s “Annual Organic Revenue Growth Rate” means the growth rate of Organic
Revenue (as defined below) as reported in the Organic Revenue growth schedule
prepared by the Corporate Finance department of the Company in support of the
Company’s Annual Report on Form 10-K (or such comparable or equivalent schedule
as may be prepared in accordance with legal or accounting rule requirements
associated with future filings). “Organic Revenue” is defined as “core
commissions and fees” less (i) the core commissions and fees earned for the
first twelve months by newly-acquired operations and (ii) divested business
(core commissions and fees generated from offices, books of business or niches
sold or terminated during the comparable period). The term “core commissions and
fees” excludes profit-sharing contingent commissions and guaranteed supplemental
commissions ("GSCs"). The calculation of the Average Organic Revenue Growth Rate
may be subject to adjustment for such items (for example, items that are unusual
in nature or infrequently occurring) as, in the discretion of the Committee, are
determined to be appropriately disregarded for all grantees whose agreements
include an Organic Revenue Growth Rate Condition. Any such determination and
approval made by the Committee will be final and binding upon the Grantee, the
Company, their respective heirs, administrators, personal representatives,
successors, assigns, and all other interested persons.

 

(b)Tranche 2 Performance Shares - EPS Condition. The extent to which, if any,
the Tranche 2 Performance Shares become Awarded Performance Shares will be based
upon the Compound Annual Growth Rate (the "CAGR") of the Company's cumulative
earnings per share during the Performance Period (the "EPS Condition"). The

2

 

--------------------------------------------------------------------------------

 

percentage, if any, of the Tranche 2 Performance Shares that become Awarded
Performance Shares will be determined in accordance with the following schedule:

 

Performance Level

Cumulative

Earnings Per Share

CAGR

Awarded Percentage of Tranche 2 Performance Shares

Maximum

Equal to or greater than $____

Equal to or greater than ____%

___%

High Target

$____

____%

___%

Target

$____

____%

___%

Low Target

$____

____%

___%

Threshold

$____

____%

___%

No Payout

Less than $____

Less than ____%

   0%

 

If the actual performance level of the CAGR of the Company's earnings per share
falls in between any of the Performance Levels listed in the schedule above, the
percentage of the Tranche 2 Performance Shares that become Awarded Performance
Shares will be determined based on straight-line interpolation. The CAGR of the
Company's earnings per share for the Performance Period will be determined by
comparison of the earnings per share, as adjusted by the Committee in its
discretion to exclude the effect of certain items that were unusual in nature or
infrequently occurring, for the twelve-month period ending December 31, 20__,
that is $_______ per share, to the sum of the earnings per share for the
twelve-month periods ending December 31, 20__, 20__, and 20__. For purposes of
this Agreement, the Company's earnings per share will be calculated in
accordance with generally accepted accounting principles recognized in the
United States of America (“GAAP”), except that such calculation will be (i)
without regard to the impact of the line item in the Company’s income statement
filed as part of the Company’s Annual Report on Form 10-K relating to the change
in earn-out payments associated with acquisitions captioned “Change in estimated
acquisition earnout payables,” required by Accounting Standards Codification
Topic 805 - Business Combinations, or any comparable or equivalent amount
reported in future filings pursuant to future accounting rule requirements, and
(ii) subject to adjustment for such items (for example, items that are unusual
in nature or infrequently occurring) as, in the discretion of the Committee, are
determined to be appropriately disregarded for all grantees whose agreements
include an EPS Condition.   Any such determination and approval made by the
Committee will be final and binding upon the Grantee, the Company, their
respective heirs, administrators, personal representatives, successors, assigns,
and all other interested persons.

 

(c)Procedure. The applicable percentage, if any, of each Tranche will become
Awarded Performance Shares on the date on which the Committee determines the
level of achievement of the performance goal applicable to the Tranche (the
"General Awarded Date"), provided that the Grantee has been continuously
employed by the Company since the Date of Grant. For the avoidance of doubt, the
Committee's determinations of the levels of achievement of the performance goals
for the Tranche 1 Performance Shares and the Tranche 2 Performance Shares may
occur on different dates, and therefore the General Awarded Dates applicable to
the Tranches are not required to be identical. Also for the avoidance of doubt,
any reference in this Agreement to Awarded Performance Shares that does not
include a reference to either of the

3

 

--------------------------------------------------------------------------------

 

Tranches will be a reference to the Performance Shares in both Tranches that
become Awarded Performance Shares pursuant to either this Section 2 or Section 4
of the Agreement. The Committee's determination will be based on the actual
level of achievement of the applicable performance goal, in accordance with the
provisions of the Plan and this Agreement, including, without limitation, the
provisions of the Plan and this Agreement relating to adjustment for items that
are unusual in nature or infrequently occurring, and the provisions of the Plan
relating to the Committee’s authority and discretion to establish procedures for
determination of the level of achievement. The Committee's determination will be
final, binding, and conclusive on all persons, including but not limited to the
Company and the Grantee. The Grantee will not be entitled to any claim or
recourse if any action or inaction by the Company, or any other circumstance or
event, including any circumstance or event outside the control of the Grantee,
adversely affects the level of achievement, or in any way prevents the
satisfaction, of the applicable performance goal.

 

(d)Forfeiture. Except as otherwise provided in Section 4 of this Agreement in
the event of a Change in Control or the termination of the Grantee's employment
with the Company as a result of the Grantee's death or Disability, if the
Grantee's employment with the Company terminates for any reason before the
General Awarded Date for a Tranche, the Grantee's interest in one hundred
percent (100%) of the Performance Shares in the Tranche will be forfeited
immediately upon the Grantee's termination of employment with the Company. In
addition, except as otherwise provided in Section 4 of this Agreement, any
Performance Shares in a Tranche that do not become Awarded Performance Shares on
the General Awarded Date for the Tranche based on the Committee's determination
of the level of achievement of the performance goal applicable to the Tranche
will be forfeited immediately on such General Awarded Date and will not be
eligible to become vested and nonforfeitable in accordance with Section 3 of
this Agreement.

 

3.Employment Condition for Vesting of Awarded Performance Shares. Except as
otherwise provided in Section 4 of this Agreement in the event of the Grantee's
attainment of age 64, a Change in Control, or the termination of the Grantee's
employment with the Company as a result of death or Disability, the Grantee's
interest in the Awarded Performance Shares will become fully vested and
nonforfeitable on the fifth (5th) anniversary of the Date of Grant, provided
that the Grantee has been continuously employed by the Company since the Date of
Grant. Except as otherwise provided in Section 4 of this Agreement, if the
Grantee's employment terminates for any reason before the fifth (5th)
anniversary of the Date of Grant, the Grantee's interest in one hundred percent
(100%) of the Awarded Performance Shares will be forfeited. For the avoidance of
doubt, any reference in this Agreement to "employment with the Company" or
"employed by the Company" will be deemed to include service as a non-Employee
member of the Company's Board of Directors, and a Grantee's continuous
employment with the Company will not be considered interrupted in the event of a
change in the status of the Grantee from Employee to non-Employee Director, or
from non-Employee Director to Employee, or from full-time Employee to part-time
Employee.

 

4

 

--------------------------------------------------------------------------------

 

4.Treatment of Performance Shares upon Attainment of Age 64, Change in Control,
or Termination of Employment as a Result of Death or Disability. The purpose of
this Section 4 is to provide special rules that may apply to the awarding or
vesting, or both the awarding and vesting, of Performance Shares in the event of
the Grantee's attainment of age 64, a Change in Control, or the termination of
the Grantee's employment with the Company as a result of the Grantee's death or
disability. For the avoidance of doubt, a reference to the occurrence of an
event "prior to the General Awarded Date" will mean that the event occurs before
the Committee determines the level of achievement of the applicable performance
goal in accordance with Section 2(c) of this Agreement, and therefore before any
portion of the affected Performance Shares become Awarded Performance Shares in
accordance with Section 2(c) of this Agreement. Similarly, a reference to the
occurrence of an event "on or after the General Awarded Date" will mean that the
event occurs after the Committee determines the level of achievement of the
applicable performance goal in accordance with Section 2(c) of this Agreement,
and therefore after the applicable portion, if any, of the affected Performance
Shares have become Awarded Performance Shares in accordance with Section 2(c) of
this Agreement.

 

(a)Attainment of Age 64.

 

(1)Attainment of Age 64 Prior to General Awarded Date - No Effect on Awarding of
Performance Shares. If the Grantee attains age 64 prior to the General Awarded
Date, the determination of whether and to what extent the Performance Shares
become Awarded Performance Shares will be determined in accordance with the
provisions of Section 2 of this Agreement without regard to the Grantee's age.
For the avoidance of doubt, no portion of the Performance Shares will become
Awarded Performance Shares as a result of the Grantee's attainment of age 64.

 

(2)Effect of Attainment of Age 64 on the Vesting of Awarded Performance Shares.
If the Grantee attains age 64 before the fifth (5th) anniversary of the Date of
Grant, this Section 4(a)(2) will govern the timing and the extent of the vesting
and nonforfeitability of the Performance Shares, if any, that become Awarded
Performance Shares in accordance with Section 2 of this Agreement. This Section
4(a)(2) will supersede the standard vesting provision contained in Section 3 of
this Agreement only to the extent that it results in accelerated vesting of the
Awarded Performance Shares, and it will not result in a delay of any vesting of
any Awarded Performance Shares that otherwise would occur under the terms of the
standard vesting provision contained in Section 3 of this Agreement. The
application of the special vesting rules of this Section 4(a)(2) will depend
upon whether the Grantee attains age 64 on or before the General Awarded Date,
or attains age 64 after the General Awarded Date.

 

(A)Attainment of Age 64 on or before the General Awarded Date. If the Grantee
attains age 64 on or before the General Awarded Date, a portion of the
Performance Shares, if any, that become Awarded Performance Shares on the
General Awarded Date will become vested and nonforfeitable on the later of the
General Awarded Date or the first (1st) anniversary of the Date of Grant that
follows the

5

 

--------------------------------------------------------------------------------

 

last day of the Performance Period, provided that the Grantee has been
continuously employed by the Company since the Date of Grant. The portion of the
Awarded Performance Shares that become vested and nonforfeitable on the later of
the General Awarded Date or the first (1st) anniversary of the Date of Grant
that follows the last day of the Performance Period, whichever is applicable,
will be the number of Awarded Performance Shares multiplied by a fraction, the
numerator of which will equal the number of full years since the Date of Grant,
and the denominator of which will equal five (5). An additional one-fifth (1/5)
of the Awarded Performance Shares will become vested and nonforfeitable on each
subsequent anniversary of the Date of Grant until the fifth (5th) anniversary of
the Date of Grant, so long as Grantee continues to be employed by the Company.

 

(B)Attainment of Age 64 after the General Awarded Date. If the Grantee attains
age 64 after the General Awarded Date, a portion of the Performance Shares, if
any, that become Awarded Performance Shares on the General Awarded Date will
become vested and nonforfeitable on the first (1st) anniversary of the Date of
Grant that coincides with or follows the Grantee's attainment of age 64,
provided that the Grantee has been continuously employed by the Company since
the Date of Grant. The portion of the Awarded Performance Shares that become
vested and nonforfeitable on the first (1st) anniversary of the Date of Grant
that coincides with or follows the Grantee's attainment of age 64 will be the
number of Awarded Performance Shares multiplied by a fraction, the numerator of
which will equal the number of full years since the Date of Grant, and the
denominator of which will equal five (5). An additional one-fifth (1/5) of the
Awarded Performance Shares will become vested and nonforfeitable on each
subsequent anniversary of the Date of Grant until the fifth (5th) anniversary of
the Date of Grant, so long as Grantee continues to be employed by the Company.

 

(b)Change in Control.

 

(1)Prior to General Awarded Date.

 

(A)Awarding of Performance Shares following Change in Control. If a Change in
Control occurs after the Date of Grant but prior to the General Awarded Date, a
percentage of each of the Tranche 1 Performance Shares and the Tranche 2
Performance Shares will become Awarded Performance Shares, provided that the
Grantee has been continuously employed by the Company since the Date of Grant.
The percentage of the Performance Shares in each Tranche that become Awarded
Performance Shares will be the greater of:

 

1.100% of the Performance Shares in the Tranche; or

 

2.the percentage of the Performance Shares in the applicable Tranche determined
in accordance with the schedule in Section 2(a) with respect to the Tranche 1
Performance Shares or Section 2(b) with respect to the Tranche 2 Performance
Shares, based on the actual level of achievement (up to the maximum

6

 

--------------------------------------------------------------------------------

 

level of achievement for each Tranche set forth in Section 2) of the performance
goal applicable to the Tranche from the first day of the Performance Period to
the date on which the Change in Control occurs.

 

The applicable percentage of each Tranche will become Awarded Performance Shares
on the date on which the Committee determines the level of achievement of the
performance goal applicable to the Tranche (the "Change in Control Awarded
Date"). For the avoidance of doubt, the Committee's determinations of the
achievement of the performance goals for the Tranche 1 Performance Shares and
the Tranche 2 Performance Shares may occur on different dates, and therefore the
Change in Control Awarded Dates applicable to the Tranches are not required to
be identical. The Committee's determination will be based on the actual level of
achievement of the applicable performance goal, in accordance with the
provisions of the Plan and this Agreement, including, without limitation, the
provisions of the Plan and this Agreement relating to adjustment for items that
are unusual in nature or infrequently occurring, and the provisions of the Plan
relating to the Committee’s authority and discretion to establish procedures for
determination of the level of achievement. The Committee's determination will be
final, binding, and conclusive on all persons, including but not limited to the
Company and the Grantee. The Grantee will not be entitled to any claim or
recourse if any action or inaction by the Company, or any other circumstance or
event, including any circumstance or event outside the control of the Grantee,
adversely affects the level of achievement, or in any way prevents the
satisfaction, of the applicable performance goal.

 

(B)Vesting of Awarded Performance Shares following Change in Control. Unless the
Grantee's employment with the Company terminates by reason of Termination After
Change in Control (as defined below) after the Change in Control Awarded Date
but prior to the fifth (5th) anniversary of the Date of Grant, the Grantee's
interest in the Performance Shares that become Awarded Performance Shares in
accordance with Section 4(b)(1)(A) above will become fully vested and
nonforfeitable on the fifth (5th) anniversary of the Date of Grant, provided
that the Grantee has been continuously employed by the Company since the Date of
Grant. However, if the Grantee’s employment with the Company terminates by
reason of Termination After Change in Control (as defined below) but prior to
the fifth (5th) anniversary of the Date of Grant, the Performance Shares that
become Awarded Performance Shares in accordance with Section 4(b)(1)(A) above
will become fully vested and nonforfeitable as of the date of such Termination
After Change in Control. For purposes of this Section 4(b), the following
definitions will apply:

 

1. “Termination After Change in Control” will mean either of the following
events occurring after a Change in Control:

 

a.termination by the Company of the Grantee’s employment with the Company,
within twelve (12) months following a Change in Control, for any reason other
than Termination for Cause (as defined below); or

 

7

 

--------------------------------------------------------------------------------

 

b.upon Grantee’s Constructive Termination (as defined below), the Grantee’s
resignation from employment with the Company within twelve (12) months following
the Change in Control.

 

Notwithstanding any provision herein to the contrary, Termination After Change
in Control will not include any termination of the Grantee’s employment with the
Company which: (i) is a Termination for Cause (as defined below); (ii) is a
result of the Grantee’s death or Disability; (iii) is a result of the Grantee’s
voluntary termination of employment with the Company other than upon
Constructive Termination (as defined below); or (iv) occurs prior to the
effectiveness of a Change in Control.

 

2. “Termination for Cause” will mean termination by the Company of the Grantee’s
employment with the Company for any of the following reasons: (i) theft,
dishonesty, or falsification of any employment or Company records; (ii) improper
use or disclosure of the Company’s confidential or proprietary information;
(iii) the Grantee’s failure or inability to perform any reasonable assigned
duties after written notice from the Company of, and a reasonable opportunity to
cure, such continued failure or inability; (iv) any material breach by the
Grantee of any employment agreement between the Grantee and Company, which
breach is not cured pursuant to the terms of such agreement; or (v) the
Grantee’s conviction of any criminal act which, in the Company’s discretion,
impairs Grantee’s ability to perform his or her duties with the
Company.  Termination for Cause pursuant to the foregoing will be determined in
the discretion of the Company.

 

3. “Constructive Termination” will mean any one or more of the following:

 

a.without the Grantee’s express written consent, the assignment to the Grantee
of any duties, or any limitation of the Grantee’s responsibilities,
substantially inconsistent with the Grantee’s positions, duties,
responsibilities and status with the Company immediately prior to the date of a
Change in Control;

 

b.without the Grantee’s express written consent, the relocation of the principal
place of the Grantee’s employment to a location that is more than fifty (50)
miles from the Grantee’s principal place of employment immediately prior to the
date of a Change in Control, or the imposition of travel requirements
substantially more demanding of the Grantee than such travel requirements
existing immediately prior to the date of a Change in Control;

 

c.any failure by the Company to pay, or any material reduction by the Company
of, (i) the Grantee’s base salary in effect immediately prior to the date of the
Change in Control (unless comparable reductions are concurrently made for all
other employees of the Company with responsibilities, organizational level and
title comparable to the Grantee’s), or (ii) the Grantee’s bonus compensation, if
any, in effect immediately prior to the date of the Change in Control (subject
to applicable performance

8

 

--------------------------------------------------------------------------------

 

requirements with respect to the actual amount of bonus compensation earned by
the Grantee); or

 

d.any failure by the Company to (i) continue to provide the Grantee with the
opportunity to participate, on terms no less favorable than those in effect for
the benefit of any employee group which customarily includes a person holding
the employment position or a comparable position with the Company then held by
the Grantee, in any benefit or compensation plans and programs, including, but
not limited to, the Company’s life, disability, health, dental, medial, savings,
profit sharing, stock purchase and retirement plans, if any, in which the
Grantee was participating immediately prior to the date of the Change in
Control, or their equivalent, or (ii) provide the Grantee with all other fringe
benefits (or their equivalent) from time to time in effect for the benefit of
any employee group which customarily includes a person holding the employment
position or a comparable position with the Company then held by the Grantee.

 

(2)On or After Awarded Date. If the Grantee’s employment with the Company
terminates by reason of Termination After Change in Control after the General
Awarded Date, but before the Grantee's interest in the Awarded Performance
Shares becomes fully vested and nonforfeitable in accordance with Section 3 of
this Agreement or is forfeited, the Awarded Performance Shares will become fully
vested and nonforfeitable as of the date of such Termination After Change in
Control.

  

(c)Termination of Employment as a Result of Death or Disability.

 

(1) Prior to General Awarded Date. If the Grantee's employment with the Company
terminates as a result of the Grantee's death or Disability after the Date of
Grant but prior to the General Awarded Date or forfeiture of the Grantee's
interest in the Performance Shares, a portion of the Performance Shares will
become vested and nonforfeitable on the date on which the Grantee's employment
terminates. The portion of the Performance Shares that will become vested and
nonforfeitable pursuant to this Section 4(c)(1) will be the number of
Performance Shares that are granted in Section 1 of this Agreement multiplied by
a fraction, the numerator of which will equal the number of full months of the
Grantee's employment with the Company during the Performance Period, and the
denominator of which will equal thirty-six (36).

 

(2)On or After General Awarded Date. If the Grantee’s employment with the
Company terminates as a result of Grantee’s death or disability after the
General Awarded Date or the Change in Control Awarded Date, as applicable, but
before the Grantee's interest in the Awarded Performance Shares becomes fully
vested and nonforfeitable in accordance with Section 3 of this Agreement or is
forfeited, the Awarded Performance Shares will become fully vested and
nonforfeitable on the date on which the Grantee's employment with the Company
terminates.

 

5.Adjustments in Number of Performance Shares. If the shares of the Common Stock
are changed into or exchanged for a different number or kind of shares of the
Company or other securities of the Company by reason of merger, consolidation,

9

 

--------------------------------------------------------------------------------

 

recapitalization, reclassification, stock split, stock dividend or combination
of shares, the number and kind of Performance Shares will be equitably adjusted
to reflect such changes in accordance with the Plan. Any such adjustment made by
the Company's Board of Directors or the Committee will be final and binding upon
the Grantee, the Company, their respective heirs, administrators, personal
representatives, successors, assigns, and all other interested persons.

 

6.Delivery of Vested Performance Shares; No Fractional Shares. Subject to the
provisions of Section 11 relating to tax withholding, the delivery to the
Grantee of the Performance Shares that become fully vested and nonforfeitable
under Section 3 or Section 4 of this Agreement will be, at the Company’s option,
evidenced by a share certificate delivered to the Grantee, or other physical or
electronic evidence of Common Stock ownership, including, without limitation,
deposit of shares into a stock brokerage account maintained for the Grantee or
credit to a book-entry account for the benefit of the Grantee maintained by the
Company’s stock transfer agent or its designee. Notwithstanding any provision of
this Agreement to the contrary, any fractional share that would otherwise result
from the application of any provision of this Agreement will be rounded down to
the nearest whole number, as determined by the Committee in its discretion.

 

7.Dividend Rights.  If a cash dividend is declared on shares of the Common Stock
after the General Awarded Date or Change in Control Awarded Date, whichever is
applicable, but before the Grantee's interest in the Awarded Performance Shares
becomes fully vested and nonforfeitable or is forfeited, the Company will pay
the cash dividend directly to the Grantee with respect to the Awarded
Performance Shares. If a stock dividend is declared after the General Awarded
Date or Change in Control Awarded Date, whichever is applicable, but before the
Grantee's interest in the Awarded Performance Shares becomes fully vested and
nonforfeitable or is forfeited, the stock dividend will be treated as part of
the grant of that portion of the related Awarded Performance Shares, and the
Grantee's interest in such stock dividend will become vested and nonforfeitable,
or will be forfeited, at the same time as the Awarded Performance Shares with
respect to which the stock dividend was paid becomes vested and nonforfeitable
or are forfeited. The disposition of each other form of dividend that may be
declared after the General Awarded Date or Change in Control Awarded Date,
whichever is applicable, but before the Grantee's interest in the Awarded
Performance Shares becomes fully vested and nonforfeitable or is forfeited, will
be made in accordance with such rules as the Committee may adopt with respect to
such dividend.

 

8.Voting Rights.  The Grantee will be allowed to exercise voting rights with
respect to the Awarded Performance Shares after the General Awarded Date or
Change in Control Awarded Date, whichever is applicable, even though the
Grantee's interest in such Performance Shares has not yet become fully vested
and nonforfeitable.

 

9.Administration. The Committee will have the power to interpret this Agreement
and to adopt such rules for the administration, interpretation, and application
of the Agreement as are consistent with the Plan, and to interpret or revoke any
such

10

 

--------------------------------------------------------------------------------

 

rules. All actions taken and all interpretations and determinations made by the
Committee in good faith will be final and binding upon the Grantee, the Company,
and all other interested persons.  No member of the Committee will be personally
liable for any action, determination or interpretation made in good faith with
respect to the Plan or this Agreement or any similar agreement to which the
Company is a party.

 

10.Non-Transferability.

 

(a)In General. Neither the Performance Shares nor any interest or right therein
or part thereof will be subject to disposition by transfer, alienation,
anticipation, pledge, encumbrance, assignment or any other means, whether such
disposition is voluntary or involuntary or by operation of law, by judgment,
levy, attachment, garnishment or any other legal or equitable proceedings
(including bankruptcy) and any attempted disposition thereof will be null and
void and of no effect; provided, however, that this Section 10 will not prevent
transfers by will or by the applicable laws of descent and distribution or by a
beneficiary designation in accordance with this Section 10.

 

(b)Beneficiary Designations. The Grantee may designate a beneficiary or
beneficiaries to exercise any rights or receive any benefits with respect to the
Performance Shares following the Grantee’s death. To be effective, such
designation must be made in accordance with such procedures and in such written
or electronic form as prescribed by the Company (or its designee) for such
purpose. If the Grantee fails to designate a beneficiary, or if no designated
beneficiary survives the Grantee’s death, the Grantee’s estate will be deemed
the Grantee’s beneficiary. A beneficiary designation may be changed or revoked
by the Grantee’s sole action, provided that the change or revocation is made in
accordance with such procedures and in such written or electronic form as
prescribed by the Company (or its designee) for such purpose. Unless otherwise
provided in the beneficiary designation, each designation made by the Grantee
will revoke all prior designations made by the Grantee.

 

11.Withholding. The Grantee will pay all applicable federal and state income and
employment taxes that the Company is required to withhold at any time with
respect to the Performance Shares. Such payment will be made in full by the
deduction from the number of vested and nonforfeitable Performance Shares
otherwise deliverable by Company upon vesting and nonforfeitability of any
portion of the Performance Shares, the smallest number of whole shares which,
when multiplied by the fair market value of a share of the Common Stock on the
vesting date, is sufficient to satisfy the amount of such tax withholding
requirement. Grantee's entry into this Agreement will confirm Grantee’s
instruction and authorization to the Company to satisfy withholding obligations
with respect to the Performance Shares in this manner.

 

12.Notices. Any notice to be given under the terms of this Agreement to the
Company will be addressed to the Company in care of its Secretary and any notice
to be given to the Grantee will be addressed to the address on file for the
Grantee with the Company’s Payroll Department. By a notice given pursuant to
this Section 12, either party may hereafter designate a different address for
notices to be given to such party.  Any

11

 

--------------------------------------------------------------------------------

 

notice required to be given to the Grantee will, if the Grantee is then
deceased, be given to the Grantee's personal representative if such
representative has previously informed the Company of such representative’s
status and address by written notice under this Section 12.  Any notice will
have been deemed duly given when enclosed in a properly sealed envelope
addressed as aforesaid, deposited (with postage prepaid) in a United States
postal receptacle.

 

13.Titles. Titles are provided herein for convenience only and are not to serve
as a basis for interpretation or construction of this Agreement.

 

14.Disposition. Upon receipt of any of the Performance Shares as a result of the
satisfaction of all conditions to the grant of the Performance Shares, the
Grantee will, if requested by the Company in order to assure compliance with
applicable law, hold such Performance Shares for investment and not with the
view toward resale or distribution to the public and, if so requested by the
Company, will deliver to the Company a written statement signed by the Grantee
and satisfactory to the Company to that effect. In such instance, the Grantee
will give prompt notice to the Company of any disposition or other transfer of
any Performance Shares acquired under this Agreement. Such notice will specify
the date of such disposition or other transfer and the amount realized, in cash,
other property, assumption of indebtedness or other consideration, by the
Grantee in such disposition or other transfer.

 

15.Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original and all of which together will
constitute one agreement.

 

16.Severability. If any provision, or any part thereof, of this Agreement should
be held by any court to be illegal, invalid or unenforceable, either in whole or
in part, such illegality, invalidity or unenforceability will not affect the
legality, validity or enforceability of the remaining provisions, or any part
thereof, all of which will remain in full and effect.

 

17.Entire Agreement; Amendments. This Agreement (including any documents or
instruments referred to herein) constitutes the entire agreement regarding the
Performance Shares among the parties and supersedes all prior agreements, and
understandings, both written and oral, among the parties with respect to the
subject matter hereof. The Committee may amend this Agreement, provided that if
the Committee determines, in its discretion, that an amendment of this Agreement
is likely to materially impair the rights of the Grantee, such amendment will
not be implemented without the consent of the Grantee, except to the extent that
such amendment is required for compliance with applicable law, stock market or
exchange rules and regulations, or accounting or tax rules and regulations.

 

18.Governing Law. This Agreement will be governed by and construed and enforced
in accordance with the laws of the State of Florida, without regard to choice of
law principles.

 

12

 

--------------------------------------------------------------------------------

 

        IN WITNESS WHEREOF, this Agreement has been executed and delivered by
the parties as of the date first written above.

 

                                                                        BROWN &
BROWN, INC.

 

                                                                                          

                                                                        By:
_______________________________

                                                                              
R. Andrew Watts

           Executive Vice President, Treasurer &     Chief Financial Officer

 

 

 

                                                                        GRANTEE

 

 

                                                                              _______________________________

        

 

13

 